                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


BARTON CRAIG HARVEY, Derivatively on
Behalf of Nominal Defendant STAMPS.COM,
INC.,
                                                CONSOLIDATED
              Plaintiff,                        C.A. No. 1:19-CV-01861-CFC

                   v.

KENNETH T. MCBRIDE, MOHAN P.
ANANDA, DAVID C. HABIGER, G.
BRADFORD JONES, THEODORE R.
SAMUELS, II, KATE ANN MAY, KYLE
HEUBNER, JEFFREY CARBERRY,
SEBASTIAN BUERBA, JOHN ROLAND
CLEM, MATTHEW LIPSON, and AMINE
KHECHFE,

              Defendants, and

STAMPS.COM, INC., a Delaware
Corporation,

              Nominal Defendant.

MICHAEL RADO and JOEY HILL,
Derivatively on Behalf of Nominal
Defendant STAMPS.COM, INC.,

                        Plaintiff,

              v.                             C.A. No. 1:20-cv-00929-CFC

KENNETH T. MCBRIDE, ET AL.,

                        Defendants,

              and,

STAMPS.COM, INC.,
a Delaware Corporation,

                        Nominal Defendant.
        STIPULATION AND [PROPOSED] ORDER REGARDING LEADERSHIP
        STRUCTURE AND STAY OF CONSOLIDATED DERIVATIVE ACTION

       WHEREAS, Plaintiff Barton Craig Harvey (“Harvey”) commenced this action on

October 3, 2019;

       WHEREAS, Harvey’s counsel is also litigating a derivative action on behalf of an

institutional investor of Stamps.com, Inc. (“Stamps” or the “Company”) in the Delaware Court

of Chancery (“Delaware Chancery Action”), filed in August 2019, which asserts substantively

identical derivative Delaware state law claims;

       WHEREAS, to avoid duplicative litigation, inconsistent outcomes, and to conserve the

Company’s resources, Harvey and the Defendants stipulated to stay this action pending

resolution of the Delaware Chancery Action, resulting in the Order to Stay Proceedings entered

by this Court on October 10, 2019 (D.I. No. 7) (the “Stay Order”);

       WHEREAS, in May 2019, Plaintiffs Hill and Rado commenced substantively similar

derivative actions in the United States District Court for the Central District of California, which

were subsequently consolidated under Case No. CV 194272 (SKx) and styled as In Re

Stamps.com Stockholder Derivative Litigation (the “California Action”);

       WHEREAS, on June 25, 2019, the Court in the California Action entered a stipulated

order appointing Plaintiffs Hill and Rado and their counsel as Lead Plaintiffs and Co-Lead

Counsel, respectively, in the California Action (California Action, D.I. No. 25);

       WHEREAS, on July 8, 2020, the Court in the California Action granted defendants’

motion to transfer the California Action to this Court (California Action, D.I. No. 43);




                                                  -2-
          WHEREAS, on September 2, 2020, this Court entered an Order appointing Harvey and

his counsel as Lead Plaintiff and Co-Lead Counsel, respectively (the “September 2, 2020

Order”);

          WHEREAS, on October 1, 2020, Plaintiffs Hill and Rado filed a Motion for an Order (i)

Lifting Stay; (ii) Vacating Prior Order Appointing Lead Counsel; and (iii) Requiring Service of

Unredacted Prior Papers (the “Leadership Motion”);

          WHEREAS, on February 3, 2021, this Court granted Plaintiffs Hill and Rado’s

Leadership Motion, and entered an Order that (i) lifted the Stay Order, (ii) vacated the Court’s

September 2, 2020 Order; and (iii) instructed counsel for Harvey to serve unredacted copies of

certain prior filings (the “February 3, 2021 Order”);

          WHEREAS, on or about February 10, 2021, following consultation concerning

confidentiality issues with counsel for Stamps and counsel Hill and Rado, counsel for Harvey

served counsel for Hill and Rado with the required documents in compliance with the February

3, 2021 Order;

          WHEREAS, counsel for Harvey and counsel for Hill and Rado have further conferred

and wish to work collaboratively under the leadership structure proposed herein, subject to the

approval of the Court; and

          WHEREAS, counsel for all parties have conferred and wish to further stipulate to a stay

of this Consolidated Derivative Action pending the outcome of the Delaware Chancery Action,

for the reasons described in the Stay Order, subject to the approval of the Court;

          IT IS HEREBY ORDERED this ___ day of _______________, 2021:

          1.     Barton Craig Harvey is appointed as Lead Plaintiff in the Consolidated Derivative

Action.




                                                -3-
       2.      The law firms of Labaton Sucharow LLP and Hach Rose Schirripa & Cheverie

LLP are designated as Co-Lead Counsel for Lead Plaintiff in the Consolidated Derivative

Action. The law firms of Gainey McKenna & Egleston, and Glancy Prongay & Murray LLP,

together with Lead Counsel, are designated as the Executive Committee in the Consolidated

Derivative Action.

       3.      No motion, request for discovery, or other pre-trial or trial proceedings shall

hereafter be initiated or filed by any plaintiff except through Co-Lead Counsel without approval

of the Court. Co-Lead Counsel shall set policy for the prosecution of this litigation, delegate and

monitor the work performed to ensure that there is no duplication of effort or unnecessary

expense, and initiate and coordinate the activities of counsel. Co-Lead Counsel together with the

Executive Committee shall have the authority to negotiate a settlement, subject to approval of

Lead Plaintiff and the Court. Counsel for the defendants may rely upon all agreements made

with Co-Lead Counsel, and any agreement reached between counsel for Defendants and Co-

Lead Counsel shall be binding on all other plaintiffs.

       4.      Co-Lead Counsel shall assume the power and responsibility to:

               a.      Coordinate and direct the preparation of pleadings;

               b.      Coordinate and direct the briefing and argument of motions;

               c.      Coordinate and direct the conduct of discovery and other pretrial

                       proceedings;

               d.      Coordinate and direct class certification proceedings;

               e.      Conduct any and all settlement negotiations with counsel for the

                       Defendants in consultation with the Executive Committee;




                                                -4-
              f.       Coordinate and direct the preparation for trial and trial of this matter, and

                       delegate work responsibilities to other members of the Executive

                       Committee and other selected counsel as may be required; and

              g.       Coordinate and direct any other matters concerning the prosecution or

                       resolution of the consolidated action.

         5.   The Consolidated Derivative Action shall bear the caption below:


IN RE STAMPS.COM, INC. STOCKHOLDER                      CONSOLIDATED
DERIVATIVE LITIGATION                                   C.A. No. 1:19-CV-01861-CFC



         6.   The Court’s Stay Order dated October 10, 2019 (D.I. No. 7) is hereby reimposed,

this Consolidated Derivative Action is stayed pursuant to the Stay Order, and the temporary lift

of the stay pursuant to the Court’s Order dated February 3, 2021 (D.I. No. 28) is hereby

terminated.

         7.   When a case that properly belongs as part of the Consolidated Derivative Action

is hereafter filed in the Court or transferred here from another court, Co-Lead Counsel will

ensure that such counsel in any such subsequent action receives notice of this Order and the Stay

Order.


Dated: March 1, 2021

                                                 LABATON SUCHAROW LLP

                                                 /s/ Ned Weinberger
Of Counsel:                                      Ned Weinberger (Bar No. 5256)
                                                 300 Delaware Avenue, Suite 1340
HACH ROSE SCHIRRIPA & CHEVERIE                   Wilmington, DE 19801
LLP                                              Tel: (302) 573-2540
Daniel B. Rehns
Frank R. Schirripa                               Proposed Co-Lead Counsel



                                                -5-
112 Madison Avenue, 10th Floor
New York, New York 10016
Tel: (212) 213-8311

Proposed Co-Lead Counsel

                                         BIELLI & KLAUDER, LLC

                                         /s/ Ryan M. Ernst
 Of Counsel:                             Ryan M. Ernst, Esq. (Bar No. 4788)
                                         1204 N. King Street
 GAINEY McKENNA & EGLESTON               Wilmington, DE 19801
 Thomas J. McKenna                       Tel: (302) 321-5411
 Gregory M. Egleston                     rernst@bk-legal.com
 501 Fifth Avenue, 19th Floor
 New York, NY 10017                      Counsel to Plaintiffs Hill and Rado
 Tel: (212) 983-1300
 Fax: (212) 983-0383
 Email: tjmckenna@gme-law.com
 Email: egleston@gme-law.com

 GLANCY PRONGAY & MURRAY LLP

 Benjamin I. Sachs-Michaels
 Daniella Quitt
 712 Fifth Avenue
 New York, NY 10019
 Telephone: (212) 935-7400
 Email: bsachsmichaels@glancylaw.com
 Email: dquitt@glancylaw.com

 Proposed Executive Committee Counsel


                                         MORRIS NICHOLS ARSHT & TUNNELL
                                         LLP

                                         /s/ Alexandra M. Cumings
                                         Jon E. Abramczyk (Bar No. 2432)
 Of Counsel:
                                         D. McKinley Measley (Bar No. 5108)
                                         Alexandra M. Cumings (Bar No. 6146)
 KATTEN MUCHIN ROSENMAN
                                         1201 N. Market Street, 16th Floor
                                         Wilmington, DE 19899-1347
 Richard H. Zelichov
                                         Tel: (302) 658-9200
 Paul S. Yong
                                         Email: jabramczyk@morrisnichols.com
 2029 Century Park East, Suite 2600
                                                mmeasley@morrisnichols.com
 Los Angeles, California 90067


                                        -6-
Tel: (310) 788-4440                            acumings@morrisnichols.com
Email: Richard.Zelichov@katten.com
        Paul.Yong@katten.com             Attorneys for Defendants

Jonathan Rotenberg
575 Madison Avenue
New York, NY 10022
Tel: (212) 940-8800
Email: Jonathan.Rotenberg@katten.com

Carrie M. Stickel
525 West Monroe Street
Chicago, IL 60661
Tel: (312) 902-5200
Email: Carrie.Stickel@katten.com

Attorneys for Defendants




SO ORDERED this ____ day of _______________, 2021




                                                    Honorable Colm F. Connolly




                                       -7-
